DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 Response to Arguments
Applicant’s amendment to claim 3, filed 23 February 2021, is sufficient to overcome the rejection grounds under 35 U.S.C. 112(a) as set forth in the prior Office action.
However, Applicant’s amendment, in light of the specification, is ambiguous regarding the meaning of “not electroreductively catalytically active”, as discussed below in a rejection under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 3 has been amended to recite “wherein the filter under comprises a catalytic filter system at least partially immobilized on a surface of the cathode; wherein the catalytic filter system is not electroreductively catalytically active” (emphasis added).  A review of the specification finds literal support for this feature (e.g. page 13, lines 4-7 of original specification, corresponding to page 16 of the substitute specification mentioned by Applicant on page 5 of the response filed 23 February 2021).  However, two possible interpretations of this claim language exist.  
The first interpretation posited by the Office would be that the catalytic filter system is provided insulated from an electrode, in a manner similar to that shown by Hasebe et al (see paragraph [0016]), where the electrode is provided with an insulating layer between the (formate) oxidation catalyst layer and the electrode.  This arrangement is described by Hasebe et al as preventing a potential from existing between the oxidation catalyst and the electrode, thereby preventing the oxidation catalyst from being electrochemically active.
The second interpretation posited by the Office would be that the identity of the catalyst utilized in the catalytic filter system was a catalyst which did not have electrocatalytic properties.  For example, the specification describes alternative catalyst types such as (1) transition metal complexes, (2) transition-metal-functionalized zeolites, or (3) 3-aminopropyltrimethoxylsilane-funcationalized zeolites (specification as filed, spanning pages 10 and 11 or substitute specification on page 14).  These compositions are not typical examples of electrocatalysts utilized on electrodes in electrochemical cells.    
Based on the two alternative interpretations, the Office rejects the claims under 35 U.S.C. 112(b) to permit Applicant a chance to rebut this rejection and to clarify the scope of the claim language on the examination record.  See MPEP § 2173.02, esp. section III.B.
Given the two alternative interpretations of the claim language presented above, for purposes of further examination (e.g. obviousness) the claim will be interpreted as falling within either interpretation presented herein.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar et al (US 2011/0114504) in view of Hori (“Electrochemical CO2 Reduction on Metal Electrodes”), DeWulf et al (“Electrochemical Studies of Carbon Dioxide Reduction to Methane and Ethylene at Copper Electrodes in Aqueous Solutions”), Wadsley (AU 68119/81), Hasebe et al (US 2010/0203427) and Gan et al (“Hydrogen storage and delivery: immobilization of a highly active homogeneous catalyst for the decomposition of formic acid to hydrogen and carbon dioxide”).
[The Office would like to point out that these rejection grounds are similar to those presented in the final rejection mailed 15 December 2020, but which have removed Suzuki et al as a part of the rejection grounds.  Suzuki et al taught using the formate oxidation catalyst as an electrode attached to one of the electrodes of the electrochemical cell.  Thus, it is inconsistent with the first interpretation of the claim language presented above.]Sivasankar et al teach (see abstract, figs. 1-2, paragraphs [0007], [0009] and [0018]) an electrolysis system for carbon dioxide utilization comprising an electrolysis cell having an anode (118) in an anode chamber (114a) and a cathode (120) in a cathode chamber (114b), wherein the cathode chamber took up carbon dioxide electrolysis reactant (“CO2 INPUT”) and passes it in front of the cathode.  The cathode 
Thus, Sivasankar et al fail to teach (1) the presence of a filter unit that comprised a catalytic filter system to convert formate anions to either hydrogen and carbon dioxide or water and carbon monoxide or (2) the catalyst of the filter unit being at least partially immobilized on the cathode.
Regarding (1), Hori et al teach (see pages 102-107) that the carbon dioxide reduction reaction at a cathode which comprised various metals often resulted in mixtures of products such as carbon monoxide and formate anions (see esp. Table 3 on page 104, where gold, silver and zinc primarily produced carbon monoxide (at least 79%), but also produced a significant by product of formate anions, such as 6.1% for zinc.  Further, copper is shown to produce mixtures of hydrocarbons, carbon monoxide and formate anions.
Therefore, one of ordinary skill in the art was aware at the time of filing that the cathode reaction occurring in Sivasankar et al potentially included significant production of formate anion byproduct as taught by Hori et al.
DeWulf et al teach (see abstract, “Electrolysis of possible intermediates” section on pages 1688-1689) that the presence of formic acid resulted in significant poisoning of a catalyst cathode which was used for carbon dioxide reduction through the reduction of the formate anion to elemental carbon black. This poisoning of the cathode effectively eliminated the ability of the cathode to reduce carbon dioxide.
Therefore, one of ordinary skill in the art would have been aware that any formate anions produced in the process of Sivasankar et al possessed the ability to be reduced to elemental carbon 
Wadsley teaches (see pages 9-10, fig. 2) that formate anions produced at a cathode by the electrochemical reduction of carbon dioxide could be converted to either (a) hydrogen and carbon dioxide or (b) water and carbon monoxide through the use of an appropriate catalyst.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a filter unit comprising one or both of the catalysts of Wadsley to the electrolysis system of Sivasankar et al for the purpose of converting the formate anion byproduct produced at the cathode of Sivasankar et al to either (a) hydrogen and carbon dioxide or (b) water and carbon monoxide because DeWulf et al teach that the formate anions were susceptible to reduction at the cathode to elemental carbon black which reduced or eliminated the ability of the cathode to conduct carbon dioxide reduction.  Note that the synthesis gas product of Sivasankar et al comprised a mixture of carbon monoxide and hydrogen gas, such that selection of one or both of the catalysts of Wadsley was within the ability of one of ordinary skill in the art on the basis of the desired ratio of carbon monoxide to hydrogen in the product synthesis gas (e.g.-if higher carbon monoxide ratio was desired, the catalyst which reduced formate anions to water and carbon monoxide would have been chosen).  
	Regarding (2), Wadsley teaches the formate decomposition catalyst being located separate from the electrolytic cell.
	However, in the field of fuel cells, which are essentially electrolytic cells run in reverse where chemical reactants are utilized to generate an electric current, as evidenced by Hasebe et al, it was known to place a formate decomposition catalyst electrically isolated from, but supported upon, an electrode where oxidation was occurring on the electrode that resulted in the undesired side reaction of 
Hasebe et al teach (see paragraphs [0002]-[0006]) describe the problem of organic substances formed as byproducts within a methanol fuel cell creating problems, and existing solutions to the organic substances including catalysts placed in an external storage chamber downstream from the fuel cell for decomposing the organic substances.  Hasebe et al teach (see abstract, fig. 1, paragraphs [0006] and [0028]) that rather than placing the decomposition catalyst at a location exterior of the cell, the decomposition catalyst could be placed as a layer located adjacent to one of the electrodes for causing oxidation of the undesired organic compound (including formic acid formed as an intermediate byproduct of the methanol oxidation).  Further, Hasebe et al teach providing an insulating layer on the electrode upon which the decomposition catalyst was coated.  Thus, the catalyst was supported on (i.e. “immobilized on”) the electrode.  
Thus, the Hasebe et al show that it was known in the prior art in the adjacent field of fuel cells to place a formate anion decomposition catalyst immobilized on the electrode, but electrically isolated therefrom, where oxidation occurs by the decomposition catalyst for the purpose of reducing the concentration of the formate anions which were an undesired byproduct of the main oxidation reaction, and that placing the catalyst within the cell was an improvement over a prior art system where the catalyst was included at an external, downstream process station.

Wadsley et al teach (see page 17) that effective catalysts for the formic acid decomposition included both metals and metal oxides, but Wadsley et al fail to explicitly teach the catalyst being a functionalized complex or a functionalized support material.  
Gan et al teach (see abstract) a catalyst for decomposition of formic acid to hydrogen and carbon dioxide, wherein the catalyst was a transition metal complex containing ruthenium.  The catalyst was capable of generating hydrogen gas from formic acid.  Further, Gan et al teach (see page 208) immobilizing the ruthenium complexes on five different types of zeolites.  Gan et al teach (see fig. 4, Table 1 on page 212) that Z6-06-02 HUSY zeolites (“HUSY” is known to stand for “H-style ultrastable Y”) is a suitable zeolite support for immobilization of the ruthenium complex for decomposing formic acid to hydrogen and carbon dioxide.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the formic acid decomposition catalyst taught by Gan et al comprising a transition metal complex immobilized on a Y zeolite in place of the formic acid decomposition catalyst taught by Wadsley et al/Hasebe et al because the catalyst of Gan et al was recognized as being suitable for performing the formic acid decomposition into hydrogen and carbon dioxide.

Regarding claim 13, Wadsley teaches (see paragraph spanning pages 9 and 10) that the material of the cathode for carbon dioxide oxidation can be selected from various materials to preferentially form formate anions by using a material with a large overpotential for hydrogen evolution, such as by using a cathode comprising lead.  It would have been obvious to one of ordinary skill in the art at the time to have utilized the lead cathode taught by Wadsley to generate formate anions to be decomposed into either (a) hydrogen and carbon dioxide or (b) water and carbon monoxide using the formate decomposition catalyst taught by Hasebe et al.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar et al (US 2011/0114504) in view of Hori (“Electrochemical CO2 Reduction on Metal Electrodes”), DeWulf et al (“Electrochemical Studies of Carbon Dioxide Reduction to Methane and Ethylene at Copper Electrodes in Aqueous Solutions”), Wadsley (AU 68119/81), Hasebe et al (US 2010/0203427) and Gan et al (“Hydrogen storage and delivery: immobilization of a highly active homogeneous catalyst for the decomposition of formic acid to hydrogen and carbon dioxide”) as applied to claim 3 above, and further in view of Bettelheim et al (US 2012/0055804).
Sivasankar et al fail to teach the cathode being a gas diffusion electrode.
Bettelheim et al teach (see abstract, paragraphs [0008] and [0035]) a similar electrolysis system for reduction of carbon dioxide and water to synthesis gas (carbon monoxide and hydrogen) wherein the cathode was preferably a gas diffusion electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a gas diffusion cathode as suggested by Bettelheim et al as a cathode in the electrolysis system of Sivasankar et al because the gas diffusion cathode was known to have increased three-phase 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the formate reduction catalyst taught by Wadsley into the gas diffusion cathode of Bettelheim et al because the formate anions being reduced to elemental carbon black occurred within the cathode, and placement of the formate reduction catalyst at a location separated from the cathode would have permitted the formate anions to be reduced on the cathode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796